Citation Nr: 0528593	
Decision Date: 10/25/05    Archive Date: 11/01/05

DOCKET NO.  04-12 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date prior to May 16, 2001, for a 
grant of a total disability rating due to individual 
unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1964 to 
August 1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Oakland, California Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the benefit sought on 
appeal.

In May 2005, the veteran testified before the undersigned 
Veterans Law Judge sitting at the RO.  The transcript of the 
hearing is associated with the claims folder and has been 
reviewed.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issue decided herein has been obtained.

2.  The RO received a formal claim for TDIU in August 1999.

3.  The veteran first met the schedular criteria for TDIU in 
March 1996, but it was not factually ascertainable, prior to 
May 16, 2001, that the veteran was unemployable due to 
service-connected disabilities.  


CONCLUSION OF LAW

The criteria for an effective date earlier than May 16, 2001 
for TDIU are not met.  38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. §§ 3.400, 4.16 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)), imposes obligations on VA in terms of its 
duty to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the veteran in April 
2003 and October 2003.  Since these letters essentially 
provided notice of elements (1), (2), and (3), see above, it 
is not necessary for the Board to provide extensive reasons 
and bases as to how VA has complied with the VCAA's notice 
requirements.  See Mayfield v. Nicholson, 19 Vet. App.  103 
(2005).  In addition, by virtue of the rating decision on 
appeal and a February 2004 statement of the case (SOC), he 
was provided with specific information as to why this 
particular claim was being denied, and of the evidence that 
was lacking.  He was also supplied with the complete text of 
38 C.F.R. § 3.159(b)(1) in the February 2004 SOC.  

Finally, with respect to element (4), it is unclear from the 
record whether the April 2003 and October 2003 letters 
explicitly asked the veteran to provide "any evidence in his 
possession that pertains" to his claim.  See 38 C.F.R. 
§ 3.159(b)(1).  Nevertheless, as a practical matter, the 
Board finds that he has been notified of the need to provide 
such evidence, for the following reasons.  The April 2003 and 
October 2003 letters informed the veteran that additional 
information or evidence was needed to support his earlier 
effective date claim, and asked him to send the information 
or evidence to the RO.  Under these circumstances, the Board 
is satisfied that the veteran has been adequately informed of 
the need to submit relevant evidence in his possession.  
There is no allegation from the veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of this claim.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letters 
to the veteran.  However, at bottom, what the VCAA seeks to 
achieve is to give the veteran notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004); Mayfield, 
supra.  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, VCAA 
notice (April 2003) was provided to the veteran before the 
initial adjudication of the veteran's earlier effective date 
claim, therefore defective timing is not an issue.  

The claims folder contains service medical records, treatment 
records from VA medical center in San Francisco, U.S. Census 
Bureau Poverty Thresholds for 1996-1999, FICA earning 
statements from 1962 to 1999, IBEW Worker History report, and 
California disability records.  The veteran was afforded 
relevant examinations for VA purposes in January 1999 and 
March 2000.  Accordingly, the Board finds that VA has 
satisfied its duty to notify and to assist pursuant to the 
VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 
C.F.R. § 3.159(b) (2004); Pelegrini II, supra; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  


Legal Criteria - Earlier Effective Date

The general rule with respect to the effective date for an 
award of increased compensation is that the effective date of 
an award shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of 
application therefore.  38 U.S.C.A. § 5110(a) (West 2002); 38 
C.F.R. § 3.400 (2004).  An exception to that rule applies 
under circumstances where evidence demonstrates a factually 
ascertainable increase in disability during the 1-year period 
preceding the date of receipt of a claim for increased 
compensation.  In that situation, the law provides that the 
effective date of the award shall be the earliest date as of 
which it is ascertainable that an increase in disability had 
occurred, if application is received within 1 year from such 
date.  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. 
§ 3.400(o)(2) (2004); see VAOPGCPREC 12-98 (Sept. 23, 1998); 
see also Harper v. Brown, 10 Vet. App. 125 (1997) (noting 
that § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable 
only where the increase precedes the claim (provided also 
that the claim is received within one year after the 
increase) and are not applicable when a claim is filed and 
the increase in disability is subsequently ascertainable).  
In all other cases, the effective date will be the date of 
receipt of claim or date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(o)(1) (2004).

Thus, in fixing an effective date for an award of increased 
compensation, VA must make two determinations.  It must 
determine when a claim for increased compensation was 
received, and when a factually ascertainable increase in 
disability occurred.

With respect to the first determination, a specific claim in 
the form prescribed by the Secretary must be filed in order 
for benefits to be paid to any individual under the laws 
administered by VA.  38 U.S.C.A. § 5101(a) (West 2002); 38 
C.F.R. § 3.151(a) (2004).  Any communication or action 
indicating intent to apply for one or more benefits under the 
laws administered by VA from a claimant may be considered an 
informal claim.  38 C.F.R. § 3.155(a) (2004).  When a claim 
has been filed which meets the requirements of 38 C.F.R. § 
3.151, an informal request for increase or reopening will be 
accepted as a claim.  38 C.F.R. § 3.155(c) (2004).

VA must look to all communications from a claimant that may 
be interpreted as applications or claims - formal and 
informal - for increased benefits and is requested to 
identify and act on informal claims for benefits.  See 
Servello v. Derwinski, 3 Vet. App. 196 (1992).

Regarding when a factually ascertainable increase in 
disability occurs, the Board notes that disability ratings 
are determined by applying the criteria set forth in the VA 
Schedule for Rating Disabilities (rating schedule), found in 
38 C.F.R. Part 4. Disability ratings are intended to 
compensate impairment in earning capacity due to a service- 
connected disorder.  38 U.S.C.A. § 1155 (West 2002).  
Evaluation of a service-connected disorder requires a review 
of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2004); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  If there is a question as 
to which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2004).  In determining when it is factually 
ascertainable that an increase in disability has occurred, 
the term "increase" means increase to the next disability 
level.  Hazan v. Gober, 10 Vet. App. 511, 519 (1997).


Analysis

In November 2002, the RO granted TDIU, effective from May 16, 
2001.  In granting TDIU, the RO relied on evidence showing 
that the veteran last worked on May 15, 2001.  In a March 
2004 statement, the veteran requested an effective date as 
early as 1968, the year in which he was discharged from 
service.  

In determining entitlement to an earlier effective date, the 
Board must first consider when the veteran filed his claim 
for TDIU.  On August 31, 1999, the RO received a formal claim 
for TDIU.  On review of the record, the Board does not find 
any evidence that could be construed as a claim, formal or 
informal, for TDIU prior to August 31, 1999.  See Servello, 
supra.  

The veteran was afforded a VA examination in June 1996 and it 
was reported that he was homeless and worked when he was 
able.  At an October 1997 VA examination, the veteran 
reported that he worked off and on as an electrician.  He 
reportedly had not worked full time in 10 years.  On VA 
examination in January 1999, it was reported that the veteran 
was inebriated and not a reliable historian.  On each 
examination report, the extent of his service-connected 
orthopedic and neurological disabilities was discussed, but 
there was no suggestion that he was unemployable due to his 
service-connected impairment.  

Having determined that August 31, 1999 is the date of claim 
for purposes of assigning an effective date, the Board must 
now look to the evidence to determine when it was "factually 
ascertainable" that the criteria for TDIU were met.  In 
making this determination, the Board will consider evidence 
beginning August 31, 1998, which is 1-year prior to the date 
of claim and the earliest possible effective date under the 
circumstances of this case.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (2004).

The veteran met the schedular criteria for TDIU on March 21, 
1996 when he received a combined 70 percent evaluation (low 
back disability, 40 percent; residuals of right knee 
disability, 30 percent; right peroneal nerve palsy, 20 
percent; and traumatic arthritis of the right knee, 10 
percent).  In November 2002, the RO increased the evaluation 
for low back disability to 60 percent for a combined 
evaluation of 80 percent, effective from August 31, 1999.  

Nevertheless, in addition to meeting the schedular criteria 
for TDIU, it is the established policy of VA that all 
veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities shall be rated totally disabled.  38 C.F.R. § 
4.16(b) (2004).  A finding of total disability is appropriate 
"when there is present any impairment of mind or body which 
is sufficient to render it impossible for the average person 
to follow a substantially gainful occupation."  38 C.F.R. §§ 
3.340(a)(1), 4.15 (2004).

Entitlement to a total compensation rating must be based 
solely on the impact of the veteran's service-connected 
disability on his ability to keep and maintain substantially 
gainful work.  See 38 C.F.R. §§ 3.340, 3.341, 4.16 (2004).  
The question in a TDIU case is whether the veteran is capable 
of performing the physical and mental acts required by 
employment and not whether the veteran is, in fact, employed.  
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

For purposes of entitlement to individual unemployability due 
solely to service-connected disabilities, marginal employment 
is not to be considered substantially gainful employment.  38 
C.F.R. § 4.17.  Factors to be considered, however, will 
include the veteran's employment history, educational 
attainment and vocational experience.  38 C.F.R. § 4.16.

In discussing the unemployability criteria, the Court has 
indicated that, in essence, the unemployability question, 
that is, the veteran's ability or inability to engage in 
substantial gainful activity, has to be looked at in a 
practical manner, and that the thrust is whether a particular 
job is realistically within the capabilities, both physical 
and mental, of the appellant.  See Moore v. Derwinski, 1 Vet. 
App. 83 (1991).  Marginal employment shall not be considered 
substantially gainful employment, and generally shall be 
deemed to exist when a veteran's earned income does not 
exceed the amount established by the U.S. Department of 
Commerce, Bureau of the Census, as the poverty threshold for 
one person.  Failure to consider the particular circumstances 
under which the veteran has maintained employment in 
determining the appropriate disability evaluation is 
remandable error.  Bowling v. Principi, 15 Vet. App. 1, 12 
(2001).

Marginal employment may also be held to exist, on a facts- 
found basis, when earned annual income exceeds the poverty 
threshold.  38 C.F.R. § 4.16(a).  See Faust v. West, 13 Vet. 
App. 342 (2000).

On review, the Board finds that the evidence does not show 
that the veteran was unemployable due to his service-
connected disabilities prior to May 16, 2001. 

According to FICA, in 1998, the veteran earned $3009.40.  In 
1999, the veteran earned $5441.60.  The weighted average 
poverty threshold for one person in 1998 was $8316.00, and 
$8501.00 in 1999.  VA examination report dated in January 
1999 did not discuss the veteran's ability or inability to 
work.  In his August 1999 claim for TDIU, the veteran 
reported working as an electrician from 1978 to December 31, 
1985, at which time he became self-employed.  

VA examination conducted in March 2000 revealed that the 
veteran seemed to be quite functional, despite significant 
degenerative changes in his knees and low back.  The examiner 
indicated that the veteran was able to work, albeit it was 
recommended that he avoid heavy, physical lifting.  

During his September 2000 RO hearing, the veteran testified 
that since 1985, he had long periods of unemployability.  He 
indicated that he began working a new job as a member of the 
IBEW, as a construction electrician, beginning in December 
1999.  The veteran also stated that he lost approximately one 
week from work due to his service-connected back disability 
in the year prior.  

In 2000, according to IBEW Worker History Report, the veteran 
earned approximately $53,000.  From January 2001 to mid-May 
2001, the veteran earned approximately $24,000.  The report 
shows that the veteran last worked for Steiny & Co. in May 
2001.  

On his November 2001 application for increased compensation 
based on unemployability, VA Form 21-8940, the veteran 
indicated that he worked as an electrician from 1970 to May 
15, 2001.  According to a report of contact, the veteran 
confirmed with his representative that he had not worked 
since May 15, 2001.  Thus, based on the foregoing evidence, 
the veteran was unemployed beginning on May 16, 2001.   

During his May 2005 hearing, the veteran asserted that his 
income prior the assigned effective date was below the 
poverty threshold, and therefore he was not engaged in a 
substantially gainful occupation many years prior to May 16, 
2001.  As noted above, for the years 1998 and 1999, the 
veteran earned $3009.40 and $5441.60, respectively.  On 
review, the Board finds that his income in 1998 and 1999 was 
below the poverty threshold and suggests marginal employment 
during those years.  

Notwithstanding, the Board observes that even if the veteran 
does not earn a living wage, this does not mean that he is 
entitled to TDIU.  The pertinent criterion in section 4.16 of 
38 C.F.R is that the claimant be unable to secure and follow 
a substantially gainful occupation on account of service-
connected disabilities.  The focus is not on the amount of 
his income, but on whether his service-connected disabilities 
preclude him from working.  Even if a claimant's income is 
below the poverty level, it does not necessarily lead to the 
conclusion that this is the result of earning impairment from 
a service-connected disability.  It is the Board's 
responsibility to assess the credibility and weight to be 
given to the evidence before it.  Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).

Significantly, in year 2000, the veteran's income well-
exceeded the poverty threshold ($53,000), and a March 2000 VA 
examiner stated that the veteran was able to work.  Further, 
the veteran's income from January 2001 through mid-May 2001 
was approximately $24,000, which also exceeded the poverty 
threshold for the entire year.  Thus, despite what appears to 
be marginal employment in 1998 and 1999, the totality of the 
evidence demonstrates that the veteran was employable and was 
employed prior to May 16, 2001.  There was no competent 
evidence reflecting that he was unable to work prior to May 
2001 due solely to his service-connected disability.  In 
fact, a June 2001 VA outpatient clinic report reflects that 
he was using a back brace at work and got enough exercise at 
work; which was a month after he was deemed unemployable for 
compensation purposes.  

In summary, the veteran's claim for TDIU was received in 
August 1999.  Under the circumstances of this case, the 
effective date is controlled by the general rule of date of 
claim or date entitlement arose, whichever is later.  The 
Board has reviewed the entire record and concludes that it 
was not factually ascertainable that the veteran was 
precluded from all forms of substantially gainful employment 
due to his service-connected disabilities prior to May 16, 
2001.  Thus, the later date is the date entitlement arose and 
there is no legal basis on which to grant an effective date 
for TDIU earlier than May 16, 2001.  

With regard to the veteran's contention that entitlement to 
TDIU arose prior to May 16, 2001, the Board notes that the 
veteran is not competent to provide a medical opinion 
regarding the impact of his disabilities on employability.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

As the preponderance of the evidence is against the veteran's 
claim of entitlement to an earlier effective date for TDIU, 
the reasonable doubt doctrine is not for application.  See 38 
U.S.C.A. § 5107(b) (West 2002).


ORDER

The appeal is denied.




	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


